FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-3615
                 _____________________________

CHRISTOPHER D. POWELL,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

                         April 9, 2019


LONG, JR., ROBERT E., ASSOCIATE JUDGE.

     Christopher Powell appeals his convictions for the first-
degree murder of one woman and the attempted first-degree
murder of another woman, both committed on February 20, 2016.
Because the evidentiary errors he asserts on appeal were
unpreserved at trial, reversal is available only if Powell shows
that the errors were fundamental. Williams v. State, 209 So. 3d
543, 557 (Fla. 2017).

     Powell contends that the trial court committed fundamental
error by allowing testimony from a co-defendant regarding the
events leading up to the charged incidents – that a BOLO (be on
lookout) had been issued for Powell, a warrant had been issued
for Powell’s arrest, and that Powell “beat [his wife] up.”
     However, our review of the trial transcript reveals that the
co-defendant’s comments were isolated, passing references to
explain some of Powell’s actions being related by the witness.
The State never mentioned these portions of the co-defendant’s
testimony in any argument, and, taken in context of the entire
trial, these references did not become a feature of the trial. The
admission of these statements was not fundamental error. See
Calloway v. State, 210 So. 3d 1160, 1191 (Fla. 2017) (unpreserved
error “so fundamental as to require reversal ‘must reach down
into the validity of the trial itself to the extent that a verdict of
guilty could not have been obtained without the assistance of the
alleged error.’”).

     Powell also argues that the trial court fundamentally erred
by allowing two sheriff’s deputies to testify regarding out of court
statements made by the surviving victim during the investigation
of the case. The surviving victim testified at trial prior to the
testimony of these officers. The record shows that even if
contemporaneous objections had been raised, the testimony of
these officers did not improperly bolster the witness’ credibility in
a simple swearing match between witnesses. The surviving
victim was not the only witness to Appellant’s acts and the record
of the entire trial demonstrates overwhelming evidence to
support the jury’s verdict. Any error in admitting hearsay
evidence from these witnesses was harmless and, in the context
of the entire trial, certainly not fundamental error. See Floyd v.
State, 850 So. 2d 383, 400 (Fla. 2002).

    AFFIRMED.

B.L. THOMAS, C.J., and JAY, J., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________




                                 2
Andy Thomas, Public Defender, and Danielle Jorden, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Anne C. Conley, Assistant
Attorney General, Tallahassee, for Appellee.




                             3